Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-690

IN RE EVELYN A. MILLER, ESQUIRE
                  Respondent.                         Board Docket No. 20-BD-058
Bar Registration No. 978856                           DDN: 059-19

BEFORE: Glickman and Thompson, Associate Judges, and Ferren, Senior Judge.


                                     ORDER
                              (FILED – January 21, 2021)

      On consideration of the affidavit of Evelyn A. Miller, wherein she consents to
disbarment from the bar of the District of Columbia pursuant to D.C. Bar Rule XI, §
12, which affidavit has been filed with the Clerk of this court, and the report and
recommendation of the Board on Professional Responsibility, it is

      ORDERED that the said Evelyn A. Miller is hereby disbarred by consent.

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed
or otherwise made available except upon order of the court or upon written consent of
the respondent.

      The Clerk shall cause a copy of this order to be transmitted to the Chairman of
the Board on Professional Responsibility and to the respondent, thereby giving her
notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                     PER CURIAM